Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ms. Colburn on 12/14/2021.

Claim Amendments:
This listing of claims will replace all prior versions, and listings of the claims in the application.

1.  (Currently amended) A method comprising:
obtaining, by a runtime engine implemented by at least one computing device, a data structure comprising a plurality of simple objects each having a simple format and a plurality of complex objects each having a complex format, the simple format comprising a first content type indicator, a first size indicator, and one or more simple data types, the first content type indicator indicating that each of the plurality of simple objects has the simple format, the first size indicator of each of the plurality of simple objects identifying a first location in memory that corresponds to an end of the simple object, the complex format comprising a second content type indicator, a second size indicator, and one or more child objects, the second content type indicator indicating that each of the plurality of complex objects has the complex format, each of the child objects being one of the plurality of simple objects, one of the plurality of complex objects, a collection of one or more of the plurality of simple objects, or a collection of one or more of the plurality of complex objects, the plurality of complex objects , [[and]] a second child object, and a third child object, the first child object being a first collection of one or more of the plurality of complex objects, the second child object being a second collection of one or more of the plurality of complex objects, the third child object comprising a third collection of one or more of the plurality of simple objects, each of the simple objects of the third collection storing a first value of a first environmental variable; [[and]]
configuring, by the runtime engine, a virtual runtime environment by using first information stored by the first collection to configure a virtual filesystem of the virtual runtime environment at startup of a virtual application, and using second information stored by the second collection to configure a virtual registry of the virtual runtime environment at the startup of the virtual application; and
for each of the simple objects of the third collection, the runtime engine setting a second value of a second environmental variable in the virtual runtime environment equal to the first value of the first environmental variable stored by the simple object.

2.  (Canceled)  

3.  (Currently amended)  The method of claim 1, wherein at least a portion of the one or more of the plurality of complex objects of the first collection each comprise a fourth collection of one or more of the plurality of complex objects and a fifth collection of one or more of the plurality of simple objects, each of the simple objects of the fifth collection stores fourth information corresponding to a file in the virtual filesystem, and the method further comprises:
using, by the runtime engine, third information stored by each of the complex objects of the fourth collection to configure a directory in the virtual filesystem. 

4.  (Currently amended)  The method of claim 1, wherein each of the one or more of the plurality of complex objects of the second collection comprise a fourth collection of one or more of the plurality of complex objects and a fifth collection of one or more of the plurality of simple objects, and the method further comprises:
using, by the runtime engine, third information stored by each of the complex objects of the fourth collection to configure a key in the virtual registry; and using, by the runtime engine, fourth information stored by each of the simple objects of the fifth collection to set a key value in the virtual registry.  

5.-17.  (Canceled)

18.  (Previously presented)  The method of claim 1, wherein the second size indicator of each of the plurality of complex objects identifies a second location in the memory that corresponds to an end of the complex object.  

19.  (Currently amended)  A method comprising:  
obtaining, by a runtime engine implemented by at least one computing device, a data structure comprising a plurality of simple objects each having a simple format and a plurality of complex objects each having a complex format, the simple format comprising a first content type indicator, a first size indicator, and one or more simple data types, the first content type indicator indicating that each of the plurality of simple objects has the simple format, the complex format comprising a second content type indicator, a second size indicator, and one or more child objects, the second content type indicator indicating that each of the plurality of complex objects has the complex format, the second size indicator of each of the plurality of complex objects identifying a location in memory that corresponds to an end of the complex object, each of the child objects being one of the plurality of simple objects, one of the plurality of complex objects, a collection of one or more of the plurality of simple objects, or a collection of one or more of the plurality of complex objects, the plurality of complex objects comprising at least one layer object comprising a first child object, [[and]] a second child object, and a third child object, the first child object being a first collection of one or more of the plurality of complex objects, the second child object being a , the third child object comprising a third collection of one or more of the plurality of simple objects, each of the simple objects of the third collection storing a first value of a first environmental variable; [[and]]
configuring, by the runtime engine, a virtual runtime environment by using first information stored by the first collection to configure a virtual filesystem of the virtual runtime environment at startup of a virtual application, and using second information stored by the second collection to configure a virtual registry of the virtual runtime environment at the startup of the virtual application; and
for each of the simple objects of the third collection, the runtime engine setting a second value of a second environmental variable in the virtual runtime environment equal to the first value of the first environmental variable stored by the simple object.

20.  (Canceled)  

21.  (Currently amended)  The method of claim 19, wherein at least a portion of the one or more of the plurality of complex objects of the first collection each comprise a fourth collection of one or more of the plurality of complex objects and a fifth collection of one or more of the plurality of simple objects, each of the simple objects of the fifth collection stores fourth information corresponding to a file in the virtual filesystem, and the method further comprises:
using, by the runtime engine, third information stored by each of the complex objects of the fourth collection to configure a directory in the virtual filesystem. 

22.  (Currently amended)  The method of claim 19, wherein each of the one or more of the plurality of complex objects of the second collection comprise a fourth collection of one or more of the plurality of complex objects and a fifth collection of one or more of the plurality of simple objects, and the method further comprises:
fourth collection to configure a key in the virtual registry; and using, by the runtime engine, fourth information stored by each of the simple objects of the fifth collection to set a key value in the virtual registry.  

23.	(Currently amended)  A method comprising:  
obtaining, by a runtime engine implemented by at least one computing device, a file having a file format comprising a plurality of child objects, each of the plurality of child objects being a first simple object having a simple format, a first complex object having a complex format, a layer object having a layer complex format, or a first collection object having a collection format, the collection object comprising a collection of simple objects each having the simple format or a collection of complex objects each having the complex format, the simple format comprising a first content type indicator, a first size indicator, and one or more simple data types, the first content type indicator, when present, indicating that an object has the simple format, the complex format comprising a second content type indicator, a second size indicator, and one or more child objects, the second content type indicator, when present, indicating that an object has the complex format, each of the one or more child objects being a second simple object having the simple format, a second complex object having the complex format, or a second collection object having the collection format, the plurality of child objects comprising at least one layer object having the layer complex format, the at least one layer object comprising [[a]] first, second, and third child objects, the third child object comprising a third collection of simple objects, each of the simple objects of the third collection storing a first value of a first environmental variable; [[and]]
configuring, by the runtime engine, a virtual runtime environment by using first information stored by the first collection to configure a virtual filesystem of the virtual runtime environment at startup of a virtual application, and using second information stored by the second collection to configure a virtual registry of the virtual runtime environment at the startup of the virtual application; and
for each of the simple objects of the third collection, the runtime engine setting a second value of a second environmental variable in the virtual runtime environment equal to the first value of the first environmental variable stored by the simple object.

24.	(Previously presented)  The method of claim 23, wherein the first size indicator of a particular simple object identifies a location in memory that corresponds to an end of the particular simple object.  

25.	(Previously presented)  The method of claim 23, wherein the second size indicator of a particular complex object identifies a location in memory that corresponds to an end of the particular complex object.  

26.	(Canceled)  

27.	(Currently amended)  The method of claim 23, wherein at least a portion of the first collection of complex objects each comprise a fourth collection of complex objects and a fifth collection of simple objects, each of the simple objects of the fifth collection stores fourth information corresponding to a particular file in the virtual filesystem, and the method further comprises:
using, by the runtime engine, third information stored by the complex objects of the fourth collection to configure a directory in the virtual filesystem. 

28.	(Currently amended)  The method of claim 23, wherein each of the complex objects of the second collection comprise a fourth collection of complex objects and a fifth collection of simple objects, and the method further comprises:
using, by the runtime engine, third information stored the complex objects of the fourth collection to configure a key in the virtual registry; and 
using, by the runtime engine, fourth information stored by the simple objects of the fifth collection to set a key value in the virtual registry.


obtaining, by a runtime engine implemented by at least one computing device, a data structure comprising a plurality of simple objects each having a simple format and a plurality of complex objects each having a complex format, the simple format comprising a first content type indicator, a first size indicator, and one or more simple data types, the first content type indicator indicating that each of the plurality of simple objects has the simple format, the first size indicator of each of the plurality of simple objects identifying a first location in memory that corresponds to an end of the simple object, the complex format comprising a second content type indicator, a second size indicator, and one or more child objects, the second content type indicator indicating that each of the plurality of complex objects has the complex format, each of the child objects being one of the plurality of simple objects, one of the plurality of complex objects, a collection of one or more of the plurality of simple objects, or a collection of one or more of the plurality of complex objects, the plurality of complex objects comprising at least one layer object comprising a first child object and a second child object, the first child object being a first collection of one or more of the plurality of complex objects, the second child object being a second collection of one or more of the plurality of complex objects each comprising a third collection of one or more of the plurality of complex objects and a fourth collection of one or more of the plurality of simple objects; and 
configuring, by the runtime engine, a virtual runtime environment by (a) using first information stored by the first collection to configure a virtual filesystem of the virtual runtime environment at startup of a virtual application, (b) using second information stored by the second collection to configure a virtual registry of the virtual runtime environment at the startup of the virtual application, (c) using third information stored by each of the complex objects of the third collection to configure a key in the virtual registry, and (d) using fourth information stored by each of the simple objects of the fourth collection to set a key value in the virtual registry.

30.  (New)  The method of claim 29, wherein at least a portion of the one or more of the plurality of complex objects of the first collection each comprise a fifth 
using, by the runtime engine, fifth information stored by each of the complex objects of the fifth collection to configure a directory in the virtual filesystem. 

31.  (New)  The method of claim 29, wherein the second size indicator of each of the plurality of complex objects identifies a second location in the memory that corresponds to an end of the complex object.  

32.  (New)  A method comprising:  
obtaining, by a runtime engine implemented by at least one computing device, a data structure comprising a plurality of simple objects each having a simple format and a plurality of complex objects each having a complex format, the simple format comprising a first content type indicator, a first size indicator, and one or more simple data types, the first content type indicator indicating that each of the plurality of simple objects has the simple format, the complex format comprising a second content type indicator, a second size indicator, and one or more child objects, the second content type indicator indicating that each of the plurality of complex objects has the complex format, the second size indicator of each of the plurality of complex objects identifying a location in memory that corresponds to an end of the complex object, each of the child objects being one of the plurality of simple objects, one of the plurality of complex objects, a collection of one or more of the plurality of simple objects, or a collection of one or more of the plurality of complex objects, the plurality of complex objects comprising at least one layer object comprising a first child object and a second child object, the first child object being a first collection of one or more of the plurality of complex objects, the second child object being a second collection of one or more of the plurality of complex objects each comprising a third collection of one or more of the plurality of complex objects and a fourth collection of one or more of the plurality of simple objects; and 


33.  (New)  The method of claim 32, wherein at least a portion of the one or more of the plurality of complex objects of the first collection each comprise a fifth collection of one or more of the plurality of complex objects and a sixth collection of one or more of the plurality of simple objects, each of the simple objects of the sixth collection stores sixth information corresponding to a file in the virtual filesystem, and the method further comprises:
using, by the runtime engine, fifth information stored by each of the complex objects of the fifth collection to configure a directory in the virtual filesystem. 


34.	(New)  A method comprising:  
obtaining, by a runtime engine implemented by at least one computing device, a file having a file format comprising a plurality of child objects, each of the plurality of child objects being a first simple object having a simple format, a first complex object having a complex format, a layer object having a layer complex format, or a first collection object having a collection format, the collection object comprising a collection of simple objects each having the simple format or a collection of complex objects each having the complex format, the simple format comprising a first content type indicator, a first size indicator, and one or more simple data types, the first content type indicator, when present, indicating that an object has the simple format, the complex format comprising a second content type indicator, a second size indicator, and one or more child objects, the second content type indicator, when present, indicating that an object has the complex format, each of the one or more child objects 
configuring, by the runtime engine, a virtual runtime environment by (a) using first information stored by the first collection to configure a virtual filesystem of the virtual runtime environment at startup of a virtual application, (b) using second information stored by the second collection to configure a virtual registry of the virtual runtime environment at the startup of the virtual application, (c) using third information stored the complex objects of the third collection to configure a key in the virtual registry, and (d) using fourth information stored by the simple objects of the fourth collection to set a key value in the virtual registry.

35.	(New)  The method of claim 34, wherein the first size indicator of a particular simple object identifies a location in memory that corresponds to an end of the particular simple object.  

36.	(New)  The method of claim 34, wherein the second size indicator of a particular complex object identifies a location in memory that corresponds to an end of the particular complex object.  

37.	(New)  The method of claim 34, wherein at least a portion of the first collection of complex objects each comprise a fifth collection of complex objects and a sixth collection of simple objects, each of the simple objects of the sixth collection stores fourth information corresponding to a particular file in the virtual filesystem, and the method further comprises:
using, by the runtime engine, third information stored by the complex objects of the fifth collection to configure a directory in the virtual filesystem. 


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 19, 23, 29, 32 and 34.
As to claim 1, the closest prior art of records, Song et al., (US PUB 2005/0114870 hereinafter Song) in view of Holcomb (US PUB 2002/0184184), and further in view of Kano (US PUB 2008/0244172 hereinafter Kano), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “for each of the simple objects of the third collection, the runtime engine setting a second value of a second environmental variable in the virtual runtime environment equal to the first value of the first environmental variable stored by the simple object”, when taken in the context of claims as a whole.  
Dependent claims 3 – 4 and 18 are allowed as they depend upon allowable independent claim.

As to claim 19, the closest prior art of records, Song et al., (US PUB 2005/0114870 hereinafter Song) in view of Holcomb (US PUB 2002/0184184), and further in view of Kano (US PUB 2008/0244172 hereinafter Kano), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “for each of the simple objects of the third collection, the runtime engine setting a second value of a second environmental variable in the virtual runtime environment equal to the first value of the first environmental variable stored by the simple object”, when taken in the context of claims as a whole.  
Dependent claims 21 – 22 are allowed as they depend upon allowable independent claim.
As to claim 23, the closest prior art of records, Song et al., (US PUB 2005/0114870 hereinafter Song) in view of Holcomb (US PUB 2002/0184184), and further in view of Kano (US PUB 2008/0244172 hereinafter Kano), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “for each of the simple objects of the third collection, the runtime engine setting a second value of a second environmental variable in the virtual runtime environment equal to the first value of the first environmental variable stored by the simple object”, when taken in the context of claims as a whole.  
Dependent claims 24 – 25 and 27 - 28 are allowed as they depend upon allowable independent claim.

As to claim 29, the closest prior art of records, Song et al., (US PUB 2005/0114870 hereinafter Song) in view of Holcomb (US PUB 2002/0184184), and further in view of Kano (US PUB 2008/0244172 hereinafter Kano), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “(c) using third information stored by each of the complex objects of the third collection to configure a key in the virtual registry, and (d) using fourth information stored by each of the simple objects of the fourth collection to set a key value in the virtual registry”, when taken in the context of claims as a whole.  
Dependent claims 30 - 31 are allowed as they depend upon allowable independent claim.

As to claim 32, the closest prior art of records, Song et al., (US PUB 2005/0114870 hereinafter Song) in view of Holcomb (US PUB 2002/0184184), and further in view of Kano (US PUB 2008/0244172 hereinafter Kano), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “(c) using third information stored by each of the complex objects of the third collection to configure a key in the virtual registry, and (d) using fourth information stored by each of the simple objects of the fourth collection to set a key value in the virtual registry”, when taken in the context of claims as a whole.  
Dependent claims 33 are allowed as they depend upon allowable independent claim.

As to claim 34, the closest prior art of records, Song et al., (US PUB 2005/0114870 hereinafter Song) in view of Holcomb (US PUB 2002/0184184), and further in view of Kano (US PUB 2008/0244172 hereinafter Kano), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “(c) using third information stored by each of the complex objects of the third collection to configure a key in the virtual registry, and (d) using fourth information stored by each of the simple objects of the fourth collection to set a key value in the virtual registry”, when taken in the context of claims as a whole.  
Dependent claims 35 - 37 are allowed as they depend upon allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Pietroforte, "Review: Xenocode Virtual Application Studio", discloses method of starting up a virtual application, pages 1 – 10, 06-2008.
Webb, (US PUB 2001/0051970), discloses a method of starting an application on the virtual machine (title, abstract, and figures 1 – 4).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUONG N HOANG/           Examiner, Art Unit 2194                                                                                                                                                                                             

/DOON Y CHOW/           Supervisory Patent Examiner, Art Unit 2194